.

. *

Case 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 1 of 32°

~_

FORM TO BE USED BY A PRISONER IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §1983

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

19-11241
ERIC PorRo UXT. S 3373 * CIVIL ACTION

Print the full name (first - middle - last) and
prisoner number of the plaintiff in this action. No

WS ps, OQ” - SECTION SECT.M MAG. 3
PRooERTy STae

Deouty R@YANT

Des \ iby Fleminns

 

 

 

Print the full name of all defendants in this
action.
DO NOT WRITE et al,

COMPLAINT

I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts involved
in this action or otherwise relating to your imprisonment?
Yes( ) No(

TENDERED FOR FILING

JUN 14 2019

U.S. DISTRICT COURT
Eastern District of Louisiana
Deputy Clerk
Case 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 2 of 32

If your answer to A is “yes”, describe the lawsuit in the space below. (If there is more than
one lawsuit, describe the additional lawsuits on another piece of paper, using the same
outline.)

1. Parties to the previous lawsuit

Plaintiffs f\) O J C

 

Defendants {VJ O 12 CG

 

 

2. Court (If federal court, name of the district court; if state court, name the parish.)
Nor
3. Docket Number MOAIS

 

4. Name of judge to whom case was assigned £ VA OQ “UG
| MONE
5. Disposition (For example: Was this case dismissed? Was it appealed? Is it still
_ MONE
6. Approximate date of filing lawsuit JV O IM 0
7. Approximate date of disposition JV. O {VM eC,

Have you had any previously filed federal lawsuits or appeals, whether or not related to the
issues raised in this complaint, which have been dismissed as frivolous, malicious, or for
ae , state aflaim for which relief can be grarited by any federal court?

es 0

If your answer is "yes", list the civil action numbers and the disposition of each case. You
also must identify in which federal district or appellate court the action was brought.

 

 

 

UI. PLACE OF PRESENT CONFINEMENT: BE. -_ LI“ 2 H. S,

A.

Is there prisoner grievance procedure in this institution?
Yes No( )

Di au present the facts relating to this complaint in the prisoner grievance procedure? Yes
O

If your answer is “yes”,

1. Attach a copy of all administrative complaints you have filed regarding the claims
raised in this lawsuit and copies of all prison responses. If copies are not available,
list the number assigned to the complaint(s) and approximate date it was presented
to the prison.
Case 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 3 of 32

 

2. As to each grievance compliant provided or listed above, have py PaaS or
com leted ai steps j the Poe a including appeals? A €
Orval

If your ante is NO, explain why you have not done so: HES FS —FHuets rs tb}
Tare LAM SUerva See STATS STATENS CLAIM

 

 

ill. Parties
(In item A below, complete the following information. Do the same for additional plaintiffs, if any.)
< junio Egre, PorRoux
Prisoner Number 4 3 3 wi 4 K%
Address R. O. Box De Le Ss VAC KM SONs bE RA. 1707
Date of Birth AS \ \-75 ww

Date of Arrest \\- \ 5 __ 6
Date of Conviction \ 7 S- is

 

 

 
Case 2:19-cv-11241-BWA-DMD Document 1 Filed 06/14/19 Page 4 of 32

IMPORTANT: In the space provided below, place the full name of each defendant named in the caption, his
or her official position, place of employment, and service address. If you have sued more than one
defendant, provide this same information for every defendant you have named. Please attach an additional
sheet, if necessary. The parties listed below must be exactly the same as those listed in your caption.

B. Defendant R RY Q VE is employed as De OLA [ \/
at (iSTBSO. + :
Address for service: _-P .0. Box ans c NE volo tA . (70434)
C. Defendant Elem: nice Ss is employed as heh ALN

ad ; 5 ait 83 Te Se So fe bi LR f
ress for service: wf. Bax BAS Cevi ve TreA,. 7 . Hy3 bY
; B.0. Bax GOS Gavi WeTeAre ER (ioua')

 

 

 

 

 

 

 

 

 

 

 

 

D. Defendant is employed as
at
Address for service:
E. Defendant : is employed as
! at
Address for service:
F. Defendant : is employed as
at
Address for service:
G. Defendant : is employed as ;
at
Address for service:
Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is involved.
Include also the names of other persons involved, dates, and places. Do not give any legal
arguments or cite any cases or statutes. !f you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Use as much space as you need. Attach extra
sheet if necessary.)

O/D \-eEl% zt was tRawstered To

v5.7, P.5,0,'\ From Hi ten NWAn Hae SP" FE ck ALIMENT TCDIAS
= hed A WitzTs Reyes an ulbrTe Bag Lott
NiCY be RL oe

        

 

 

 

4
 

 

 

Case 21st T1241 Coal Sf STHtertien? OF Clam

Q rp / CV en’c
= \ ‘

 

 

 

 

 

 

 

 

 

 

 
 

‘Case OT9-Gv-11241-BWA:DMD Document 1 Filed 06/14/19 Page 6 of 32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cs
J 4, ~ > oO be he . vy av
DEAR DEON ‘nine, Beit Then Ae!
; x { ofrat i se it ht |
+ = EE pe 2 .
e oe _eNe@RLoo's TA
. ‘ D Vie BAARESSES ts
1] & Em Vee i . i zt"
Leoal jd nekaoNAl tiems ivi
. a
“a J FRESE raAoe:
Case 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 7 of 32 .

2

 
~ Case 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 8 of 32

 

 

Relief

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases |
or statutes.)

LJould Lrke FoR THe Records
THAT \WO5 tN Mv oRoperty
AT’S.7.2-5.0,"" PRGotrly Rodm el
INRE: mv orieVonice’ of HELMH.-S.
of THe Fiakt of B-9-17 And diewal
of trmelv’ Medical CARS. Be

Sub onefned. ANA NOW ASO

Be Given A Sum of Movev
foR Lossts of mG@rl ANA aX ep
xTem's LosT By STAC i amboRs
/

 

 

 

Vi. Plaintiffs Declaration

1)
2)

3)

4)

| declare under penalty of perjury that all facts represented in this complaint and any attachments
hereto are true and correct.

| understand that if | am released or transferred, it is my responsibility to keep the Court informed of
my whereabouts and failure to do so may result in this action being dismissed with prejudice.

| understand that | am prohibited from bringing a civil action in forma pauperis if | have brought three
or more civil actions in a court of the United States while incarcerated or detained in any facility that
were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
which relief may be granted, unless | am under imminent danger of serious physical injury.

| understand that even if | am allowed to proceed in forma pauperis, | am responsible for paying the
entire $400.00 filing fee and any costs assessed by the Court, which shall be deducted from my
inmate account by my custodian in installment payments as prescribed by law.

/
Signed this ~. Si, of Ap Qa L 20. \9 .

FRIC POrROUX

(Signature of Plaintiff)

 

10/2015
 

 

Case 2:19-cv-11241- BWA- DMD Document 1 Filed 06/14/19 Page 9 of 32

te ete

G

“st. TANMANY Parisu Jai Ah 3, .
ar

——— eet ee er eee Tr

amen
wait a .

 

- - Incominc ProvenrxRerortW¥

Date: { / '% / i¢

INMATE

“7.
ng p : ZS

Bs

Last NAME: Pei Revy First NAME: E Mi

 

PROPERTY BAG #:

mY
SEARCHED By: DEPUTY: bt gis

vty

t

Ravio#: te SIG

 

WALLET/PurRSE/\, 2

ut

tu. Mee CI
uowe/Pacen/KevsOS 2

 

¢

UY

| - PERSONAL PROPERTY _
2» Conrents 4
de ert Bey  Artiode Sa Ban
Af

1.

y }
f wor V fe
ZW

ee kK = Back

 

 

“HEADWEAR

pe.
WaTcH/JEWELRY, Av

Lat

 
 

 

 

 

DESCRIBE INMATES CLOTHING AND SHOES:

an

ayant

amerert

 

Ma. Oe:

Fi
seh Zo wis F
;

{j CERTIFY THE ABOVE JS A CORRECT LIST OF ITEMS REMOVED FROM MY POSSESSION AT THE

TIME f WAS PLACED IN ATL

‘M

PRISONER'S SIGNATURE } xe wheat

 

_RELEASE

1 HAVE RECEIVED ALL OF THE PROPERTY,

CRIBED HEREIN:

DATED O3/, /,

 

 

**Property lcft will be discarded after 30 days if not retrievéd by the owner or someone designated by the owner.

172178

—

- 4
a stonlnnnd

™~

 

nize sioaiibasti thas anh tans,

7

ae.

dia thn dete ht

 

 

 

 
Case 2:19-cv-11241-BWA-DMD_ Document 1_ Filed 06/14/19 Page 10 of 32

    
       

 

Bias a ost ede Settee | he oe ns

to.

mie

 

AOE ech

ni

 

’ ‘ +
NPE EOD

 

 

 

Te,

 

ote

SACLE Ly

&.
Soa,
za

SPEAR ee ia ae Dt

 

e rae Eh
BVATSI sey
wa oe ou ee :
ail
raat
SO

 
  
 
  
   

_ Page 11 of 32

itemns.the patient does not have ir
3 ‘descriptive documentation mus’

 

PLACED} DATE
LACEDIN

is ACED i RETURNED

‘PROPERTY | 70 PATIENT

  
  
 
 
 
   
   
  
  
  

. UNIT-BY.-

 

 

 

 

PATIENT. _ ROOM FAMILY
CJ Coat .
[Dress _—_

ao Pajamas- _-
DO Robe...

 

 

 

 

 

 

 

| 1 Undermants
0 Undersitts se —
DO Books L = DB. Games. — . 0) Radio oes
C). Suitcase — _ -

O Toilet articles
CI. Bracelet oe
O Ring . _
[Lottie _-_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HF
uriderstand j am. responsible. for any items t do not serid home or ‘lace i in the: “sa ue pr
stolen, or ‘damaged.
Patient Signature Date

 

 

PATIENT PROPERTY
ELMHS# 99-73 (Revised 3/5/09)

1* COPY = CHART 2“ COPY = PATIENT PROPERTY STORAGE 3” COPY = PATIENT un ee “Rif
RIP:

 
 
  

| 1On fs [| Hooke 2: We-CvAURAY BWA. BQO @sguirient t' Filed 06/14/19 Page 12 of 32
wy “seis @

 

_ St. Tammany Parish Sheriff's Office /s
RANDY SMITH, Sheriff

PROFESSIONALISM ¢ INTEGRITY ¢ ACCOUNTABILIT Y° PUBLIC TRUST

 

ST. TAMMANY PARISH JAIL - REQUEST FORM

DATE: U~ /B— /R Bed and Dorn/Tier_C-PQ

Last Name Prd oi First Name Exe r
TYPE OF REQUEST (Check only one)

 

General Request [_] Indigent Request for Writing Supplies
[_] Request to see Public Defender _[ |] Commissary Balance

NOTE: FOR MEDICAL REQUEST USE A MEDICAL REQUEST FORM
FOR BOND OFFICE FEE REQUEST REVERSAL USE SHERIFF'S FEE REVERSAL FORM

REASON FOR YOUR RE

 

VEST

    
     

 

 

 

Inmate Signature: ER Cc £ BEROUASL ‘ Date: Oe) s <]} a >
Dep uty Signature: | Date:
Supervisor’s Signature: Date:
***ROUTING***

CJ Property. ([Jd0OC OCoShift Lieutenant (C1 Inmate Affairs D2) Commissary C Public Defender
CO Transpore (] Warden

Action Taken:

 

 

 

 

 

 

Signature of Person Taking Action: Date:

Log In Date: By:

(Name)
Returned to Inmate by Deputy: Date:

(Name)

P.O. Box 1120 C P.O. BOX 1229

Covington, LA 70434. TH: SLIDELL,LA 70459
Phone: 1-985-809-8200 EX hl { PHONE: 1-985-726-8000

 

 

 

 
Case 2:19-cv-11241-BWA-DMD Document 1 a 06/14/19 Page 13 of 32

| A lU d Lette Is Lift CL ws Ly, Ha “ise |

ip
) . f Le te 9 , .
HPpeR ls book's, And eneklopS Le top yay ag,
My WHele Boy and LeT Me Kaw oP eT Bera Op,

Wise To Ler you fT or unt Ny StheK

lheTe Boy rv wt Yaup yf Ketised Ta Qxy,
le MY DAD tved Talked To ;
KNow Whar your

7

_ [Lz And Va ty fo LI,
58 \ / GA vey Fir MT HeXRe Was tg
r+ eneplop's , | : ee
any NPS LAER Rook E CAme fy, Ting:
ETH tT Sort Or, £ SSC
Oe Tt Yen baa /y U2 You Pps) 2T yp) Joe
Me KWy of so SOL CAN Come | 687

| CT yn:
[ O/" " Dee MpshPaih Rep 1241 BWA DMD Document 1 Filed 06/14/19 Page 14 of 32
St. Tammany Parish Sheriff's Office /.
RANDY SMITH, Sheriff |

PROFESSIONALISM + INTEGRITY * ACCOUNTABILITY * PUBLIC TRUST

 
 

ST. TAMMANY PARISH JAIL - REQUEST FORM

DATE: 5-S-/35 Bed and Dorm/Tier_ C@-Q32
Last Name Lazo’ First Name Ez Z |
TYPE OF REQUEST (Check only one)

 

 

 

 

A ceneral Request [| Indigent Request for Writing Supplies
[] Request to see Public Defender | | Commissary Balance

NOTE: FOR MEDICAL REQUEST USE A MEDICAL REQUEST FORM
FOR BOND OFFICE FEE REQUEST REVERSAL USE SHERIFFS FEE REVERSAL FORM

 

REASON FOR YOUR REQUEST

      

2

  
    

a

    

  
 

o

Date: 6-5 SE

Vv
Inmate Signature:__ E. ALS £. OLX
Deputy Signature: Date:

Supervisor’s Signatu re: Date:

***ROUTING*#* :
[ Property O01 poc Cishift Licutenant CO Inmate Affairs (0 Commissary CO Public Defender

CO Transport (J Warden ©

 

Action Taken:

 

 

 

 

 

Signature of Person Taking Action: Date:

Log In Date: By:

‘ . . (Name)

Returned to Inmate by Deputy: Date:
oe . fo . (Name)

P.O. BOX 1229
SLIDELL,LA 70459
PHONE: 1-985-726-8000

P.O. Box 1120
Covington, LA 70434
Phone: 1-985-809-8200
WHS, MoTCasfB1Ber-1FeaRs DM Uobtinfents/oMled@orMes Hage pi O40 AT Ad
THe y Shira J THey Loud ove WHele box THT wAs tetatHt my ALY Zo
je Le

Tey Ard They ws Keopeng THAT tor Whey © G6F cuir Tp Af By)

THAT WAS one oP Be 2 Lb Lire 3. Came Pom dicks byebpf Hy ere! |

ove Hark Josy wy As
ut Ye0g Bead a7 Be oe Jeu To Wks]s M2 bite ud Le ng fy,

Se
+1 HES Ovex Be NC Lag Fy 27 Ab d Rese OL
© 9a Je Dn Awe Ales Le bol: < “

And Caygy CN ~ Rom Jaw WELL
yeu 3 Plense [pve Tyres found Lop OF pre “pn So L Chi germy DAD
Io lone 967 xT _Llepse THhuf! VOly

ie AT Ky 5 Nene SN E& 4 by Hel

° ro,
Told open TO hale Te Vou nas THE? :
iled 06/14/19 Page 16 of 32

ig?! PEARY CDG APP BE

 

   
 

De ~ RANDY SMITH, Sheriff .

Gone a OMG ;
AO St. Tammany Parish Shériff’s Offic
“ S * list

 

 

' PROFESSIONALISM + INTEGRITY * ACCOUNTABILITY « PUBLIC TRUST

ST. TAMMANY PARISH JAIL - REQUEST FORM

 

 

DATE: S —F 7 sg Bed and Dorm/Tier | 2-234
Last Name Poxrkouy First Name _ 2422
TYPE OF REQUEST (Check only one)
[_] General Request [| Indigent Request for Writing Supplies

 

[| Request to see Public Defender

 

( ] Commissary Balance

NOTE: FOR MEDICAL REQUEST USE A MEDICAL REQUEST FORM

   
 

LA

REASON FOR YOUR REQUEST

FOR BOND OFFICE FEE REQUEST REVERSAL USE SHERIFE’S FEE REVERSAL FORM

:

 

 

 

 

 

 

 

 

 

 

 

Ake
>
Inmate Signature: E Pro. Lorkouy Date /— 3—/F

Deputy Signature: Date:
Supervisor’s Signature: Date:

***ROUTING***
UO Property 0 poc CShift Lieutenant CJ Inmate Affairs CJ Commissary CD Public Defender
00 Transport OO Warden ,
Action Taken;

Signature of Person Taking Action: Date:

Log In Date: By:

(Name)
Returned to Inmate by Deputy: Date:
(Name)

P.O. Box 1120 P.O. BOX 1229
Covington, LA 70434 SLIDELL,LA 70459

Phone: 1-985-809-8200

PHONE: 1-985-726-8000

Me
aN

Case 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 17 of 32 /
7]

St. Tammany Parish Sheriff's Office

 

 

 

 

 

 

 

 

 

Ne RANDY SMITH, Sheriff
PROFESSIONALISM + INTEGRITY * ACCOUNTABILITY + PUBLIC TRUST
INMATE COMPLAINT FORM
Eftee PorRouy C-432
Inmate’s Name . Booking Number Housing Assignment
DATE OF INCIDENT: [=13-}% To Not)
TIME OF INCIDENT: Dav And NOW Ni_hTS Allsc.
PLACE OF INCIDENT: "4 T BLO! Bookie 5 Sf “ee
COMPLAINT
rT came Heke wot & WHrle Box's Bad vous pe Ee

 

 
 
 

  
    

nf
Ebene xn_3T Hey x Chin 2 TRom < Ton ZU WnE
Wet! Me wow =1¢ Losr wien 2 came tee sat, Flemzuns
WAS. On duty a\ved Tolk To teem wre - WAS sy Medreal
e Secd He “weuld Ty Yeo End 2p He TRred And Sata
He. Could wat Fen 2<T xm Compl Arn izna ASeuT MY
Last, Allso =r\ed LURSF, OUT MANY Reguesrs Thea
to eT Reopl e Te Fend ty oR rhe And gel Alp’ ANWaWeER'S.
Wey mv DAD CAMs To axe my pRepertres Vovsa!)
Could + Fead sr THe & wolld Lake TH rs
AuSwer Tes Comolarut Please. Aud TRy Te
Frud xT. Aghzn. — ‘

 

 

 

 

 

Dilan One Nell? Wrle ay D-loo Au Wm DY
HW exaye CAme Tame Dd BAouT {ne spme of my PRO PERT)
T HAA An Lena BAS Hey L Game FRom dAdk$on7 2 a
Tt AN) Stow CASE Awad nrexiler ina A) (Ny DReGeRTre§ zW/
TT FAD Complasvxng phat THAT Look LrkeHle Had some
of inf phopedty sy THe Lanwaky CHT. Look Lrke He

 

 

 

6-|5-/% | , Efrea forhoux

Date Filed Inmates’ Signature

P.O. Box 1120 Se | P.O. BOX 1229
SLIDELL,LA 70459

Covington, LA 70434 : > r rm
Phone: 1-985-809-8200 cE x B PHONE: 1-985-726-8000

 

 

 

 
 

~ vase SES ON TEE BWACDMD Document 1 Filed 06/14/19 Page 18 of 32

a

 

 

 

° oS _ St. Fammany Parish Sheriff's Office
S ee oe RANDY SMITH, Sheriff
“ PROFESSIONALISM + INTEGRITY * ACCOUNTABILITY « PUBLIC TRUST
INMATE COMPLAINT FORM
C-BIn
Inmate's Name Booking Number . Housing Assignment
DATE OF INCIDENT: [-/@-/3_ Fea sou)
TIME OF INCIDENT: Te sy

PLACE OF INCIDENT: “ET BIL: Lookzig. Je Phepek) Vv

 

 

 

 

r fy DAs
WES aM nity 5 Talk Hen Werle x was Zu Thedsovtl
Ke card Ne would TRy To Fead <b He Tred Awd 9rd

Coul et Fea) =) zn Comblasi Tews About Loy
6 Higa Tileg KeTe- 2 (NA LeQues
To oct -epyle Ta Frid £T2e pid an ost Alo ANSuen!
7 fNy PhD OAMN2 To _aetl my DkepétTtex Ve ay
Csuanit feud £7 Ten Lubild trke Tira,
tMSWUCR Thes CompbwiT PLen® Arid TRy Te

 

 

 

 

 

 

 

 

 

PA A
Se tah] tile x h Np
z CHE To fiz Ades : 2
ay BAB = JA
TH, Lp @ Sane
THe e fe
FO 0 -
— ey ; _
_ 6-44 Ss OY, 5 Are foray
Date Filed > Signature
cng es ~
P.O, Box 1120 “oe | ai P.O. BOX 1229
Covington, LA 7043 WY SLIDELL,LA 70459
Phone: 1-985-809-87 yu? PHONE: 1-985-726-8000

a8

 

: L_. ceunneeMtons  Aiatbbdetetachaat tre otescipamthTLinn ARENT SR nee <+
  

oat — Case 2:19-cv-11241-BWA- DMD . Document 1 Filed 06/14/19 Page 19 of 32

St. Tammany Parish Sheriff's Office
RANDY SMITH, Sheriff ,

PROFESSIONALISM + INTEGRITY» ACCOUNTABILITY * PUBLIC TRUST

 

 

 

 

 

INMATE COMPLAINT FORM
ERra Por-RouX G-Aaz2
Inmate’s Name Booking Number Housing Assignment
DATE OF INCIDENT: J/-/e@Js_ fo Au)
TIME OF INCIDENT: DAy_ Anh Aow vies AUS.

 

PLACE OF INCIDENT: "GEL DE Joke Alg 72 Pkopek) Vv

COMPLAINT
TL Came Here wot! Q WHzTe Boxy And Vow ome xs
MrsSenn Stolen erp ole wei Aler of beagal Awd _ Pekeual
Lotte nts sy st wu zr ohne Fhom JACK son 20 WAS
wot we now sts Les Whew x came Hede. Soly Flem zag
Weeks ov duly £'Ved Tolk To Hem wole = was rr Medrcft
Ke scacd He urould TRy To Feud x7. He. Tkeed And Sxd

 

 

 

\he. Could Wor Een =). x\n Comblarm/Taug About nv

 

 

Lost: Allso rlkd ujhere- out Ady Leaves s TRH
Té off -eowe 7 Fea ZT Be nk ond ost Np DBepes
len /hy O20 CAme To get my ffl Ts voLthl| |
0 Bulla. FevA £7 Then 2 ubiild Lrke THES
AMS Wek Ties ConphmT£LeAs Ad Thy 72
Frasd £T Ao pcs:

 

Fuso. Ove. zal? Wwele xy L-lb AN Yim Li.
Hem2z Cie Jo [NZ Abd Keel me Some 6 my Reo pete
rc. Haber Aas LAWARY. BAG wien x. came tem JAKan Abd
EN Ay ptlless CAsSe Aud verter Had 2// fy phoapTres Dy
rls Allso Complarnzag Agoul Haft. Leek tzkb He HAd SEO
of My pheperTy zy “ZHe LAdee Cag: Look Lske fe
ke ar Some.

“F-H-IS- Ver Col baud. We propa mua Ae tt
S020\na of cannot Be ideale !jhe Night oh,
\aS

 

 

 

 

 

 

 

G ea . Eko. forkouy wey
Date Filed Inmates’ Signature wv ‘4
C we?
S2O0%
P.O. Box 1120 P.O. BOX 1229

Covington, LA 70434 SLIDELL,LA 70459
Phone: 1-985-809-8200 — PHONE: 1-985-726-8000
"Case 2: BWA-D¥ID ° ooutrent ile py , Pave 200f 32, ,
Noosrved AZ ee TY My Ee

 

wee 2. : : _ -
—-- Oi a 7
.. fie. ease 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 21 of 32

H St Tammany Parish Sheriff's Office
e : RANDY SMITH, Sheriff

_ PROFESSIONALISM « _ INFEGRITY * ACCOUNTABILITY * PUBLIC TRUST

N

 

 

INMATE GRIEVANCE Dave: 7/4-K

(You must send this to the Warden within 90 days of the incident of which you are complaining. Send to the Warden by following proper rules
and procedures. Ask for a copy, and print or write legible. Use a separate form for each grievance. Do not file duplicate grievances. The “First
Respondent” will respond to you within 15 days however he may request an extension of 5 extra days. If you do not hear from the “First
Respondent” within 20 days you may file a Request for a Warden's Review within the following 5 days).

INMATES NAME E Ara L OLR tak CELLLOCATION _C- @Za

 

INMATE DATE OF BIRTH_“&~//- 7 5 DATE OF INCIDENT___/— [QAA JO MOLY)
NAME & LOCATION OF WITNESSES _ L JN LZ

 

NAME OF STAFF INVOLVED Bia by. LLEMEAGS. ECT: O+eRS -

 

SUMMARY OF COMPLAINT (Jen £ cAme Plom JAackey Has pxT at
Had 2 Wikke Boxes one wat det’ ove itty ane; Logs

 
  

2 Wes VS WIEN :
OW J TSN EMERGEN eGR WCEIYES — NO

; /
SPECIFIC RELIEF pesinep_To Haye my utters Box Fouad of payed Be my Losses:

INMATE SIGNATURE Za Par dru

FEO OORT ORO IO OO IUGR IGOR OI OO OG Ra GOR ka xr

 

 

 

 

 

FOR WARDEN’S USE
Grievance # _ Date Received
Type Grievance Screened by.
REJECTED: (return & obtain receipt) RETURNED: (return & obtain inmate receipt)
Outside the scope of this procedure because . Multiple complaints; file separate grievances
Does not personally affect this inmate Vague complaint: state more facts / clarify
__ Disciplinary Review Board Decision Summarize complaint
Refusal of mail Other: (specify)
Court Decision / Pardon - Parole Board
Filed more than 90 days after the incident Accepted & referred to
Duplicate grievance by same inmate Policy / procedure challenge: = yes no
Classification Decision
Other. (specify)

REREREEEER EEE REREE EERE RE REE ERROR ER REE EERE EERE OEE REE ERE E SEER EEE ERE EREREEEERES ES ES EEEEEEREEREEE ES EEE SEE EE

INMATE RECEIPT OF RESPONSE TO GRIEVANCE

(Revised Grievance must be re-filed within 30 days of the event which is the basis of the Grievance, if you
wish to appeal to the Warden you must do so within 5 days of receiving the Response to the Grievance).

~~,

—_
ol

(Date) (inmate Signature)

P.O. BOX 1120 P.O. BOX 1229

COVINGTON, LA 70434 SLIDELL, LA 70459 7—-.~ 71 VY)?
1-985-809-8200 1-985-726-8000 E x Wi Bit

 
ge Ca5° 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 22 of 32

    
 

“. St. Tammany Parish Sheriff's Office
> RANDY SMITH, Sheriff

_ PROFESSIONALISM + INTEGRITY * ACCOUNTABILITY * PUBLIC TRUST

 

INMATE GRIEVANCE Ale i FATS

(You must send this to the Warden within 90 days of the incident of which you are complaining, Send to the Warden by following proper rules
and procedures, Ask for a copy, and print or write legible. Use a separate form for each grievance. Do not file duplicate grievances. The “First
Respondent” will respond to you within 15 days however he may request an extension of 5 extra days. If you do not hear from the First
Respondent” within 20 days you may file a Request for a Warden’s Review within the following 5 days).

INMATES NAME Ekso foro CELLLOCATION. C-Q7Q _
INMATE DATEOFBIRTHS7//- 75 DATE OF INCIDENT_/-/-/X 76 Mow
NAME & LOCATION OF WITNESSES_ CAR) ER y old MAw x. Came. eletd,

 

NAME OF STAFF INVOLVED 4im by fLepz MOS £01, 2 PHERS.

 

SUMMARY OF COMPLAINT Ld Hew xc CAMme Leon JAaKSon Heat Ar.
= Med 2 Wile Boxes owe ttt} ClofH!'s one ustt eueliog
Leap And pbRsomal, bakt, Addipsses @T. Add you RY Cham Fagger |
ONO WEEK She cbuctonievancewes_L/ No oO *
SPECIFIC RELIEF DESIRED_ Jo H4Ve my Whrke Box fauud ok 2 aby eal fopmy Lass be.
INMATE SIGNATURE_ ZAZA Ford v

SEES SIE EG OOO ORE EI IGA EEOC EHR ITE ERIE EOROE IEE AOI EIEIO Ee

eererur ram

 

 

 

 

FOR WARDEN’S USE
Grievance # Date Received | | 4 | } g * ft
Type Grievance __ Sereened by. "\
REJECTED: (retum & obtain receipt) RETURNED: (retum & obtain inmate receipt)
Outside the scope of this procedure because Multiple complaints; file separate grievances
Does not personally affect this inmate ‘Vague complaint: state more facts / clarify ,
Disciplinary Review Board Decision Summarize complaint :
Refusal of mail Other: (specify) i
Court Decision / Pardon - Parole Board ,
Filed more than 90 days after the incident Accepted & referred to

Duplicate grievance by same inmate Policy / procedure challenge; —-y¢s. n

0
Classification Decision .
Other: (speci : -
Tote tot 3P00 - You signed your Direpanteg ouen to Soseph ,
ROSEKSEETE EEE ESS GEEDES SEES OEETEDEEESES TE ESTE ERE EE ESET HESERE EEERHEESEERES ES EES SSE OCUSERESEEERS SERSTECSTETEE
INMATE RECEIPT OF RESP. TO GRIEVANCE Ora - :
See At ached P Dibra Foun.
(Revised Grievance must be re-filed within 30 days of the\@vent which is the basis of the Grievance, if you
wish to appeal to the Warden you must do so within 5 days of receiving the Response to the Grievance). \

 

 

 

(Date) (Inmate Signature)
P.O. BOX 1120 P.O. BOX 1229
COVINGTON, LA 70434 SLIDELL, LA 70459

1-985-809-8200 1-985-726-8000
_ Case 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 23 of 32 YL

Cpl Saved TER

= B52 10 Agpespy
Lim Ware rn You Coy

ON a)
Gkrevivee Lived Ejag ye He

Or TY

(MntterR or NY BRoperyy THe

roxe S L CAme f Kom Jae Kson
VOW THeRe! Mey:
: I fhe 5 My One yur
LkéeperTy Lr NeveR Got THe
Vou Clarmed Your!/) We.

2 WUh2 Tex
UZTH And

LOX ry) ny
WHTe Roy
TW GAVE zy] / 2 MY ADs
LM Vd oj ‘

i : “es 7 Tf a

MOT TRue Ted Talfeg TOMY DAD pd fy
7 Ye

SArcd He NEVER Rearped Any li fdr fe 6. he
OX te SAr J

he Réorved AVE QL
OAPKOWN pppe So
r Lokrle To Ley You KNow Tes And THAT typ a

a, f eee _
WON Tr TaAguy Nave ete I engi,
Case 2:19-cv-11241- BWA- DMD Document1 Filed 06/14/19 Page 24 of 32 oe

Eastern Louistana Mental Health System
(Rev. 11/08)
NSUMER COMPLAINT / REQUEST FORM

\
Date: \

 

 

Name of Slient:

 

Hospital m:\ Building/Ward
X

 

 

 

 

 

. f
FOR TQM USE ONLY. /
Complaint # wa
Div. Ss Camps: _ 7
Date Received by TQM:, L
Date Closed: : ZL

 

Person completing form:

 

 

Signed: : \

(Use the back of this form if additional space is needed)

eo /

CLIENT ADVOCACY senvices INITIAL INTERVIEW WITH CLIENT/GUARDLXN DATE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Findings/Outcome: v 7
.. Cae Pack of this form if additional spage is needed)
Signed: __ Date:
Client /Guardian: OC Accepted Réegponse OC Not Satisfied with Response
Client /Guardian Signature: - — - Date:
REFERRED TO: \ “Date Date Due
Findings/Outcome/Corrective Action/Response: ;
. ; -
(Use the b ck of this form if additional space is needed)
Signed: / Date:
Date CAS discussed with patient /guardian: ZL \ .
Client /Guardian: , O Agcepted Response QO soe with Response
Client /Guardian Signature: : Date: :
REFERRED TO / . : \
CEO/DESIGNEE: / Date: ate Due:
Figs ovconloreave ness . \
: /. \
So _ (Use the back of this form iFadditional space is needed) \
Date:

 

 

Signed: ZL x

Date Casdiscussed with patient/guardian:

Cc lien iGuardian: © Accepted Response O Not Satisfied with Response

. Glient ‘Guardian Signature: Date: NX

 

 
Case 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 25 of 32

 

 

 

WARDEN’S REVIEW DECISION
To: Poiroux, Eric CELL LOCATION: (C232
From: WARDEN KELLY
. GRIEVANCE:
“rounpep OO. UNFOWDED {x

 

-Warden Kelly spoke with Offender Poiroux on Tuesday,8/7/18 concerning his request for a Warden’s

 

“:, | Review.of the grievance dated 7/14/18 concerning missig property. Warden Kelly explained that his file

 

contained a Property Release Form dated 3/20/18 where )ffender Poiroux’s property was released by

 

 

 

 

him to his father, Joseph Poiroux. Mr. Poiroux would liketo continue his grievance to a Sheriff's Review

ACTION TAKEN:

lv sfzhs

(date) Varden Kelly  “——~7_)

 

 

INMATE RECIPT
(if you wish further review of your Grievance you must sign t! following Request fo Sheriff's Review and
send it fo the Sheriff within 5 days of receiving this Warden’s view Decision. You will receive the

-_.| Sheriff's decision within 40 days after the Sheriff receives youRequest, or, if less, within ninety day,
you originally filed your Grievance).

_B7- le 7

(Date) - (Inmate signiature)

 

 

 

REQUEST FOR SHERIFIS REVIEW

‘| Thereby request review of my Grievance by the Sheriff, or his dsignee.

STV  £x.
(Date) a

 

 

~ inmate signature)

 

 

ForSheriff’s Use
Date request for Sheriff's Review rec’d: .
copy 1 - Warden/copies 2 & 3 - return to inmat copy 3 - return if request Sheriff's review

 

 

 
_. Case 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 26 of 32

- >

Mtn |/AR New 7-/B-ps

I Wrse To Appe fl The Chrevanice. RES Ponse

oO

THAT ope. SM} done up my PRoperty of +e
a Wirte Boyes x cane Fhom JheKow wrt Mot
THekels only One wrTe box Cle Feen Thoyed AuAy
OR Los] OR STokp C pe- Clihamed YouRt Cave xy

To my Dab-on 3-20-18 TA \ouk Gheevanae feshovse
‘Jell THATY wor TRue xyed Tolked Te m y DAD Rid fe

SAr |
He Aves Rect Ved ANY Wite By SArcd Me fected
An BROwM papel BAO ANd AM Landy Bab Lull of Clots

THaTy ALE, E CRSTe To Ler You Kilou Thes Aad Appep

To Lespowse, LV MY Lop J

end of / CoM plArauy YOUR SAY You CAM! I~
ENO ET THAT WAS IN MY ComplarwT fad ‘x1 my
FR LevVawce YOUR SAY YouR'll cava, Fed T° bug (3g abecug

iV te MY DAP TRue rs Yougiy DD Somettleng wer

JECEives
u JUL 24 2n19

—_
, Case 2:19-cv-11241-BWA-DMD Document 1 Filed 06/14/19 Page 27 of 32 J/

| “Ni hew WikbeN 7 -/ RJ

+ Wee To AfPAL THe ERrevance Response/
Thar Cpl. sinct dove up, my phoperty ob the
2 iste Boyes x cAme FRom JackiO tux Mor

THepels only one wHtete Box ofle Boca Rotel Ay
OR LasT oR STolen Cpl cLAzmed YOUR Cave g7
To My DAD ow 2-20-17 IN JOUR Chrayhwleo Posto,
Well THATS WoT TRue xived Talked To my DAD Aus x
Sfral He ever keerved ANY Wz FOX Ard Ue he “ae
IE UE fe

AN Brown pA } oy -
LABR Brg hud aw Lavdihy Ba
THABALL- & UArTe 7, Lef you bun, ae Tu

TO Response. TA Iny Co

lok alot Ks
And A pfeP ZL

: mplhcut YaoRH! SRY You af sy!
Feud =T THAT WAS Ev ny Ca mglacnt- Ab ra) ny
ORE CVAUAL youR SAY VouRT Bum? Fenad T° Oue To.gtyes
YT Te my pao TRUE Fs Your!) Deb Some tHeilg WET} -
OTe |
x Case 2:19-cv-11241-BWA-DMD Document 1 Filed 06/14/19 Page 28 of 32

St. Tammany Parish Sheriff's Office
RANDY SMITH, Sheriff

PROFESSIONALISM * INTEGRITY » ACCOUNTABILITY + PUBLIC TRUST

 

 

SHERIFF’S REVIEW DECISION

August 13, 2018
Eric Poiroux
‘Cell Location: C232
GRIEVANCE: FOUNDED __ UNFOUNDED: v .
Mr. Poiroux,

I am In-House Counsel for the St. Tammany Parish Sheriff, Randy Smith (“Sheriff”), and in
receipt of your Request for Sheriff Review dated August 7, 2018. As the Sheriff's designee, this
wxitten communication shall serve as a formal response to the Second Step process regarding your
Inmate Grievance dated July 14, 2018.

' In reviewing your Grievance, together with records maintained at the Parish Jail, all items of
personal property that accompanied you at the time of your return to the St. Tammany Parish Jail
was released to your father, Joseph Poiroux, on March 20, 2018. The signed Property Release
confirms receipt of your property to your father, which included the items referenced in your
Grievance.

Based on the above factors, your Grievance dated J

a/is/2018

  
  

eriff's Designee

 

 

 

Date ; "
, Nicole Palmisano, Attorney and Designee for
Randy Smith, Sheriff of St Tammany Parish
INMATE RECEIPT
__ B-/S-1% Bac. 2
Date Eric Poiroux “py ~ y\
| Ho

N74

 

 

 

 

Slidell Administrative Building P.O. Box 1229 Slidell, LA 70459 (985) 726-8000
Covington Office P.O. Box 1120 Covington, LA 70434 (985) 809-8200

 
DMD Document1 Filed 06/14/19 Page 29 of 32

11241-BWA-

19-cv-

ase 2

Cc

°

 

|

ew

ERIC Por ROUX

TEL MHS

BUC

 

 

 
Case 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 30 of 32

 

 

 
Case 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 31 of 32
AO 240 (EDLA Rev, 8/02)

UNITED STATES DISTRICT COURT

Eastern District of Louisiana

 

 

 

ERt C PorRoux% APPLICATION TO PROCEED
Plaintiff WITHOUT ET OF
Vv FEES AND AFFIDA ¢
, 419- -1124 1
CASE NUMBER:
Defendant S ECT.M M AG. 3
I, ERT £ CGEROUX ___ , declare that I am the (check appropriate box)
(Y petitioner/plaintiff/movant DO other i

in the above-entitled proceeding; that in support of my request to proceed without prepayment of fees or costs
under 28 USC §1915 I declare that I am unable to pay the costs of these proceedings and that I am entitled to the
relief sought in the complaint/petition/motion.

‘In support of this application, I answer the following questions under penalty of perjury:

f

1. Are you currently incarcerated? Yes Ol No (if “No,” go to Part 2)
If “Yes,” state the place of your incarceration E. L AA. i a S e
Are you employed at the institution? Nr }_ Do you receive any payment from the

- Have the institution certify the Statement of Account portion of this affidavit or attach a certified
ledger sheet from the institution(s) of your incarceration showing at least the past six months' transactions.

2. Are you currently employed? O Yes No

a. Ifthe answer is “Yes,” state the amount of your take-home salary or wages and pay period and give the
name and address of your employer.

b. Ifthe answer is “No,” state the date of your last employment, the amount of your take-home salary or
wages and pay period and the name and address of your last employer.

3. Inthe past 12 twelve months have you received any money from any of the following sources?

a. Business, profession or other self-employment O Yes CAC
b. Rent payments, interest or dividends O Yes No
c. Pensions, annuities or life insurance payments O Yes wae
d. Disability or workers compensation payments OC) Yes to
e. Gifts or inheritances © Yes M’ No
f. Any other sources OC Yes (No

If the answer to any of the above is “Yes”, describe each source of money and state the amount received
d what you expect you will continue to receive.

TENDER D FOR FILING

JUN 14 2019 é

U.S. DISTRICT COURT
Eastern District of Louisiana
Deputy Clerk
Case 2:19-cv-11241-BWA-DMD Document1 Filed 06/14/19 Page 32 of 32
AO 240 Reverse (EDLA Rev. 8/02) ,

 

 

4. Do you have any cash or checking or savings accounts? O Yes sh
If “Yes,” state the total amount. AA, QA /e
5 Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles or any
* other , & ,
thing of value? OO Yes No

If “Yes,” describe the property and state its value.

NONE

6. List the persons who are-dependent on you for support, state your relationship to each person and indicate
how much you contribute to their support.

Name Relationship Amount Contributed for Support
I declare under ep of perjury that the above information i is true and c correct.

Saal I9 ERIC PorRoux

 

 

 

Date Signature of Applicant
STATEMENT OF ACCOUNT
(Certified Institutional Equivalent)
(To be completed by the institution of incarceration)
I hereby certify that this inmate, Er\ Cc C DirOo UN. __, has a present inmate
account balance of at the institution. I further certify

§ eB) ELMYS

that the average monthly deposits for the preceding six monthsis $ ©

(The average monthly deposits are to be determined by adding the deposits made during a given month and dividing the total by the
number of deposits made during that month. This is repeated for each of the six months. The average from each of the six months are
to be added together and the total is divided by six).

I further certify that the average monthly balance for the prior six months is $ O

(The average monthly balance is to be determined by adding each day's balance for a given month and dividing that total by the
number of days in that month. This is to be repeated for each of the six prior months. The balance from each of the six months are to
be added together and the total is to be divided by six).

Slaal Wis Mune

Date Certified . . Authokiz$d Officer of Institution
